Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. 
The applicant objected to the drawings. The examiner has clarified the drawing objection in the current office action. None of the disclosed examples 1-11 described in paragraphs [0129-162] disclose a structure with chalcopyrite type crystal structure. Moreover, the drawings which depict examples 1-11 fail to disclose the semiconductor nanoparticle has a chalcopyrite type crystal structure. MPEP 608.02(d) discloses “[a]ny structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).” The examples in the specification and the figures that illustrate the example do not show the chalcopyrite crystal structure. 

The applicant alleges that by deleting the phrase "the alkali metal contains at least one selecting from the group consisting of lithium, sodium, potassium, rubidium, and cesium", the 112(a) rejection should be withdrawn. The examiner disagrees. The examiner notes claim 1 discloses a semiconductor nanoparticle “comprising”. MPEP 2111.03 discloses:
[t]he transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.")
Moreover, claims 1 and 18 explicitly disclose “ the alkali metal contains at least lithium”.
Therefore, the claims would encompass a mixture of alkali metals, and is not limited to lithium metal.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the semiconductor nanoparticle has a chalcopyrite type crystal structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the disclosed examples 1-11 described in paragraphs [0129-162] disclose a structure with chalcopyrite type crystal structure.
Moreover, the drawings which depict examples 1-11 fail to disclose the semiconductor nanoparticle has a chalcopyrite type crystal structure.
The applicant fails to disclose a specific compound that has a chalcopyrite type crystal structure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-6, 17-19, 21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to explicitly disclose “the alkali metal contains at least lithium, … and wherein the semiconductor nanoparticle has a chalcopyrite type crystal structure”. The examiner submits the term “the alkali metal contains at least lithium” would still encompass the use of other alkali metals such as sodium, potassium, rubidium, and cesium. Moreover, all the alkali metals  could all be used together at the same time to form a semiconductor particle  to form a semiconductor nanoparticle has a chalcopyrite type crystal structure.
The applicant alleges “[s]upport for the amendment to claim 1 can be found at least in paragraphs [0021] and [0035] of the present specification as filed”. 
The examiner submits paragraphs [0021] and [0035] do not disclose lithium, sodium, potassium, rubidium, and cesium used together at the same to form a semiconductor nanoparticle has that a chalcopyrite type crystal structure.

Written Description “the semiconductor nanoparticle has a chalcopyrite type crystal structure”
Claims 1-7 and  17are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims were amended on 6/16/22 to include the semiconductor nanoparticle has a chalcopyrite type crystal structure.
None of the disclosed examples 1-11 described in paragraphs [0129-162] disclose a structure with chalcopyrite type crystal structure.
Moreover, the drawings which depict examples 1-11 fail to disclose the semiconductor nanoparticle has a chalcopyrite type crystal structure.
The applicant fails to disclose a specific compound that has a chalcopyrite type crystal structure.

Scope of Enablement regarding the broad term“alkali metal”
Claims 1, 3-6, 17-19,  21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lithium, does not reasonably provide enablement for a compound that is hydrogen and francium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Wands Factors
Breadth of Claims
The applicant claims the term “alkali metal contain at least lithium”.
The examiner notes the term “alkali metal” would encompass Hydrogen, Lithium, Sodium, Potassium, Rubidium, Caesium, and Francium. 
Francium only has a half life of 22 minutes. 
The amount of direction provided by the inventor
The applicant only discloses using Lithium in paragraphs [0129-0156] examples 1-10 and tables 3-6. The applicant has not provided any direction regarding hydrogen, rubidium, caesium, and francium. 
Working examples 
The applicant only discloses using Lithium in paragraphs [0129-0156] examples 1-10 and tables 3-6. The applicant has not provided working examples of francium.

Allowable Subject Matter
Claims 20, 22 and 25 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817